DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-20 of U.S. Application 15/891,216 filed on February 7, 2018 have been examined. 

Allowable Subject Matter
Claim 1 is allowed over the prior art of record.
The closest prior art of record is Sundholm et al., US 20150057901 A1, Friedrich et al., US 20190168743 A1, Park et al.,  US 20170217424 A1, Yaguchi, US 20150367853 A1, hereinafter referred to as Sundholm, Friedrich, Park, and Yaguchi, respectively.
The following is an examiner’s statement of reasons for allowance:
 
Sundholm discloses a power take-off mode in a conventional internal combustion engine vehicle, wherein driver may request the power take-off mode by pressing the accelerator pedal and brake pedal simultaneously.

Friedrich discloses a hybrid vehicle wherein when both the accelerator pedal and brake pedal are activated the vehicle exits a recuperation (regeneration) phase.

Park discloses a hybrid vehicle wherein a simultaneous activation of both the accelerator pedal and brake pedal is an indication of mis-manipulation.

Yaguchi discloses a hybrid vehicle wherein when both the accelerator pedal and brake pedal are activated at the same time engine output is restricted.

The cited art of record, as well as the state of the technology at the time, and prior to Applicant’s filing, typically used simultaneous activation of a brake pedal and accelerator pedal of a hybrid vehicle as an input for limiting engine output. The presently claimed invention specifically uses simultaneous activation of a brake pedal and accelerator pedal of a hybrid vehicle as an input for determining engine torque, motor torque, and a combined total torque that is in part representative of requested acceleration torque.

As to claim 1, the closest prior art of record either taken individually or in combination with other prior art of record fails to teach or suggest: 
A driveline operating method, comprising:
generating a total vehicle torque via a machine, the total vehicle torque based on adding a first requested amount of braking torque to a first requested amount of vehicle acceleration torque in response to an accelerator pedal and a brake pedal being contemporaneously applied in a first mode, the first requested amount of braking torque responsive to brake pedal position, the first requested amount of vehicle acceleration torque responsive to accelerator pedal position; and
generating a second requested amount of vehicle acceleration torque via an engine and generating a second requested amount of braking torque via an electric machine in response to the accelerator pedal and the brake pedal being contemporaneously applied in a second mode, the second requested amount of vehicle acceleration torque responsive to accelerator pedal position, the second requested amount of braking torque responsive to brake pedal position.

Claims 2-7, and 21-22 depend from claim 1 and are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668